Filed 12/24/20 Markosyan v. Superior Court CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


HOVHANNES MARKOSYAN,                                         B303211

         Plaintiff and Appellant,                            (Los Angeles County
                                                             Super. Ct. No. BC706828)
         v.

THE SUPERIOR COURT OF
LOS ANGELES COUNTY,

     Defendant and
Respondent.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Elizabeth R. Feffer, Judge. Affirmed.

     Hovhannes Markosyan, in pro. per., for Plaintiff and
Appellant.

     Atkinson, Andelson, Loya, Ruud & Romo, Nate J.
Kowalski, Jorge J. Luna and Jennifer D. Cantrell for Defendant
and Respondent.
                           ******
       The local superior court terminated one of its probationary
employees after he searched for his brother’s pending criminal
case in the court’s database and wrote a letter to the judge
presiding over that case emphasizing his job with the court and
urging leniency. The employee subsequently sued the court,
claiming that he was fired for reporting various violations of law.
The trial court granted summary judgment for the superior court
after concluding that the employee did not make out a prima
facie case for retaliation; the court also refused to entertain the
employee’s requests to add new claims. We conclude there was
no error, and affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       A.    Plaintiff’s employment and promotion to
Judicial Assistant
       The Los Angeles Superior Court (the Superior Court) hired
Hovhannes Markosyan (plaintiff) in December 2014. On June 14,
2016, plaintiff was promoted to the position of Judicial Assistant
in the main criminal courthouse in downtown Los Angeles. As
part of the promotion, plaintiff was placed on probationary status
for one year—that is, until June 13, 2017.1
       B.    Improper conduct
       In 2015, the People filed charges against plaintiff’s brother
in the Superior Court for the crime of robbery.



1     While he was a probationary Judicial Assistant, plaintiff
applied for a promotion to the position of Court Operations
Manager. Plaintiff was informed after the Superior Court
terminated his employment that his scores from the three-part
application process placed him in the second-tier of qualified
applicants.




                                 2
      Between the time he was promoted to a probationary
Judicial Assistant and June 2017, plaintiff used his access to the
Superior Court’s docketing system to search for his brother’s case
39 times. He also searched for himself one time, and for
“defendant O.J. Simpson” two times.
      On August 12, 2016, plaintiff sent a letter to the trial judge
presiding over his brother’s still-pending case. In the first and
last paragraphs of the letter, plaintiff identified himself as being
a Judicial Assistant with the Superior Court. Plaintiff
acknowledged that his brother had entered a “no contest” plea to
the robbery charge. However, plaintiff expressed his “belief and
conviction” that his brother entered that plea to avoid “losing his
daughter for a longer period of time” and that the “heavy
emotional and psychological burden” of possibly losing his
daughter meant that the plea was not “freely and voluntarily”
given. Plaintiff also maintained that his brother was “innocent”
because plaintiff had not noticed “anything suspicious” about his
brother when he saw him on the night of the robbery and because
his brother did not need the money. Simultaneously and
somewhat inconsistently, plaintiff also wrote that he did not
want to “discredit the plea” and thus asked the judge to impose a
more lenient sentence, including any “alternative to sending [his
brother] to prison.” At no point in the letter did plaintiff state
that his brother’s plea was unlawful, illegal or otherwise
improper.2




2      It was not until later that plaintiff started to assert that his
brother’s plea was “illegal” and that his letter was meant to bring
the “illegal plea” to the trial judge’s attention.




                                  3
       C.     Investigation
       In September 2016, the Superior Court’s Labor, Equity and
Performance Division (Labor Division) opened an investigation
into whether plaintiff’s letter violated the Code of Ethics
applicable to court employees. As part of its investigation, the
Labor Division asked the Superior Court’s Internal Affairs
Department to audit plaintiff’s use of the Superior Court’s
docketing system to determine whether plaintiff had used his
access in an unauthorized manner.
       The Code of Ethics applicable to Superior Court employees
prohibits the “misuse of court . . . facilities for personal business,”
obligates employees to “[s]afeguard confidential information,” and
prohibits them from “using [their] position at [the] court to
benefit self, friends, or relatives.” The Guidelines that interpret
the Code of Ethics more specifically prohibit employees from
“us[ing]” the “special access” of their position “for personal gain”
or to “facilitate a favorable disposition to a case, or provide access
to confidential case information to benefit self, friends, or family
members.” Along similar lines, the Superior Court’s personnel
policy governing Internet, E-Mail, Telephone and Other
Electronic Communications Systems prohibits employees from
“improperly us[ing]” the court’s “confidential and proprietary
information” and from “[u]sing the Court’s electronic . . . systems
for personal gain.” Plaintiff acknowledged that he was aware
of—and familiar with—the Code of Ethics and Internet policy,
although once litigation began he denied that his signature on
the forms acknowledging his receipt of physical copies of these
policies was authentic.
       On June 1, 2017, the Labor Division interviewed plaintiff
about the results of its investigation. With regard to the letter,




                                  4
plaintiff told the investigators that “the purpose of [his] letter
was to inform the Judge of [his brother’s] illegal plea.” With
regard to accessing the court’s docketing system to look up his
brother, himself, and O.J. Simpson, plaintiff first denied doing so,
then later said he did not recall doing it or recall doing it so many
times. When the investigators confronted plaintiff with his
inconsistent answers, he walked out of the interview.
      D.      Plaintiff’s termination
      On June 8, 2017, the Superior Court released plaintiff from
his probationary position as a Judicial Assistant, effectively
terminating his employment.
      E.      Plaintiff’s pre-termination complaints
      While he served as a Judicial Assistant on probation,
plaintiff “floated” to different courtrooms on an as-needed basis.
During this time, plaintiff reported three violations of law he
witnessed to his superiors at the Superior Court—namely, (1) he
reported to the Court Operations Manager, Court Administrator,
and the Senior Judicial Assistant that he was being required to
work through part of his 90-minute lunch break, (2) he reported
to “the entire management” that he was being required to work
overtime without pay, and (3) he reported that criminal
defendants who were charged with both felonies and
misdemeanors were sometimes being held pending trial longer
than the maximum sentence permitted for a misdemeanor.3

3       Plaintiff also filed a retaliation complaint with the Superior
Court three or four months after he was terminated, so that claim
cannot be the basis for his termination. Although plaintiff stated
in a declaration opposing the Superior Court’s summary
judgment motion that he filed the claim on June 5, 2017 (that is,
before he was terminated), we disregard this statement because
it is inconsistent with his prior deposition testimony. (E.g.,




                                  5
       Although plaintiff conceded that he suffered no “negative
action” from reporting the third alleged violation, he suspected
that he was being punished for reporting the first two alleged
violations because, after his reports, he was floated into
courtrooms with high-volume misdemeanor calendars rather
than being floated into a felony courtroom.
       However, plaintiff was ultimately floated into a courtroom
that he liked and was invited by the judge to stay.
II.    Procedural Background
       A.    Pleadings
       In May 2018, plaintiff sued the Superior Court. In the
operative first amended complaint, plaintiff brought a claim for
retaliatory termination in violation of Labor Code section 1102.5.4
       B.    Summary judgment
       In August 2019, the Superior Court moved for summary
judgment or summary adjudication of plaintiff’s retaliation claim.
After plaintiff filed an oversized opposition brief without leave of


Archdale v. American Internat. Specialty Lines Ins. Co. (2007)
154 Cal.App.4th 449, 473 [courts “should” “disregard[]” “a party’s
self-serving declarations” when they “contradict” his earlier
“discovery admissions”]; Minish v. Hanuman Fellowship (2013)
214 Cal.App.4th 437, 459-460 [a trial court may “disregard a
party’s declaration or affidavit . . . where it and the party’s
deposition testimony or discovery responses are ‘contradictory
and mutually exclusive’”].)
4     Plaintiff also brought a claim for intentional infliction of
emotional distress, but abandoned it by failing to amend his
complaint after the trial court sustained a demurrer to that claim
with leave to amend.
      All further statutory references are to the Labor Code
unless otherwise indicated.




                                 6
court, after the Superior Court filed its reply brief, and after a
hearing in mid-November 2019, the trial court granted the
Superior Court’s motion because plaintiff could not “establish a
prima facie” case of retaliation.
       C.     Leave to amend
       While the Superior Court’s motion for summary judgment
was pending, plaintiff made efforts to seek leave to file a second
amended complaint that would allege two additional claims for
breach of contract and wrongful termination in violation of public
policy. Initially, plaintiff filed an ex parte application for leave to
file his proposed second amended complaint. The trial court
denied the application on the ground that the request must be
made in a noticed motion. Plaintiff then filed a noticed motion
for leave to file his proposed second amended complaint, and the
motion was calendared for January 2020. Because the January
2020 date was after the mid-November 2019 date set for the
hearing on the Superior Court’s pending summary judgment
motion, plaintiff filed an ex parte application to advance the date
of the January 2020 hearing. The trial court denied the
application, which left plaintiff’s motion on calendar for January
2020.
       When the trial court granted summary judgment for the
Superior Court in mid-November 2019, it vacated the January
2020 hearing date for plaintiff’s motion for leave to file a second
amended complaint. Plaintiff did not object, either at the hearing
or thereafter.
       D.     Judgment and appeal
       Following entry of judgment in December 2019, plaintiff
filed this timely appeal.




                                  7
                            DISCUSSION
       Plaintiff argues that the trial court erred in (1) summarily
adjudicating his retaliation claim, and (2) not allowing him to file
his second amended complaint.
I.     Summary Judgment of Retaliation Action
       A.    The law, generally
       Among other things, California law prohibits an employer
from “retaliat[ing]” against an employee because the employee
“disclos[ed] information” to his employer, if the employee has
“reasonable cause to believe that the information discloses a
violation of state or federal statute.” (§ 1102.5, subd. (b); id.,
subd. (e) [for public employees, disclosing to employer is enough].)
       To “‘sharpen[] the inquiry into the elusive factual
question[s]’” that predominate employment cases (St. Mary’s
Honor Ctr. v. Hicks (1993) 509 U.S. 502, 506), the United States
Supreme Court developed a three-step, burden-shifting
mechanism in McDonnell Douglas Corp. v. Green (1973) 411 U.S.
792, that also governs whistleblowing claims under section
1102.5 (Akers v. County of San Diego (2002) 95 Cal.App.4th 1441,
1453 (Akers); Loggins v. Kaiser Permanente Internat. (2007) 151
Cal.App.4th 1102, 1108-1109; Mokler v. County of Orange (2007)
157 Cal.App.4th 121, 138 (Mokler); Bareno v. San Diego
Community College Dist. (2017) 7 Cal.App.5th 546, 560 (Bareno)).
The plaintiff bears the initial burden of producing evidence
establishing a prima facie case of retaliation, which requires
proof that (1) the plaintiff engaged in a protected activity, (2) his
employer subjected him to adverse employment action, and (3)
there is a causal link between the two. (Manavian v. Department
of Justice (2018) 28 Cal.App.5th 1127, 1141; Patten v. Grant Joint
Union High School Dist. (2005) 134 Cal.App.4th 1378, 1384




                                 8
(Patten).) If the plaintiff makes this prima facie showing, then
the employer-defendant has the burden of producing evidence
indicating that it had “a legitimate, nonretaliatory reason” for its
treatment of the plaintiff. (Bareno, at p. 560; Akers, at 1453;
Mokler, at p. 138.) If the defendant carries this burden, then the
plaintiff bears the ultimate burden of proving that the employer’s
reasons are “merely . . . pretext.” (Mokler, at p. 138; Bareno, at p.
560; Akers, at p. 1453.)
       This burden-shifting mechanism works differently where,
as here, a court is evaluating a motion for summary judgment.
(Serri v. Santa Clara University (2014) 226 Cal.App4th 830, 861.)
Summary judgment functions to separate the cases worth “‘the
time and cost of factfinding by trial’” from those that are not by
sussing out whether there are any triable issues of material fact
for a jury to consider. (Id. at pp. 859-860.) Consistent with this
purpose, the employer sued for retaliation—as the party seeking
to avoid trial—is entitled to summary judgment only if it
establishes that the undisputed facts disprove an element of the
employee-plaintiff’s prima facie case or prove a legitimate,
nonretaliatory reason for the adverse employment action. (Id. at
p. 861; Code Civ. Proc., § 437c, subds. (a) & (o)(2).)
       We independently review a summary judgment ruling,
without regard to the trial court’s conclusions or its reasons.
(Burgueno v. Regents of University of California (2015) 243
Cal.App.4th 1052, 1057; Ryder v. Lightstorm Entertainment, Inc.
(2016) 246 Cal.App.4th 1064, 1072.) We evaluate the issues
framed by the pleadings (Lona v. Citibank, N.A. (2011) 202
Cal.App.4th 89, 115), consider all of the evidence before the trial
court except evidence to which an objection was made and
sustained (and when the ruling is not challenged on appeal (Dina




                                  9
v. People ex rel. Dept. of Transportation (2007) 151 Cal.App.4th
1029, 1048 [failure to object leaves evidentiary ruling intact],
overruled in part on other grounds as stated in Weiss v. People ex
rel Dept. of Transportation (2020) 9 Cal.5th 840, 859)), liberally
construe that evidence in support of the party opposing summary
judgment, and resolve all doubts concerning that evidence in
favor of that party. (Hartford Casualty Ins. Co. v. Swift
Distribution, Inc. (2014) 59 Cal.4th 277, 286; Code Civ. Proc.,
§ 437c, subd. (c).)
       In the operative pleading, plaintiff’s retaliation claim rests
on the allegations that he suffered adverse employment action
after he engaged in four different activities: (1) sending the letter
to the trial judge in his brother’s case to advise the judge that his
brother’s plea was coerced (and hence “illegal”), (2) reporting that
his lunch break was being cut short, (3) reporting that he was
having to work overtime without pay, and (4) reporting that
certain defendants facing felony and misdemeanor charges were
being held in custody longer than the maximum sentence for the
misdemeanors. As explained below, the trial court properly
granted summary judgment on defendant’s retaliation claim
because his letter did not constitute protected activity and
because his remaining conduct did not result in any adverse
employment action.
       B.     Plaintiff cannot establish a prima facie case of
retaliation
              1.    Plaintiff’s letter did not constitute protected
activity
       An employee-plaintiff establishes a prima facie case of
retaliation only if, among other things, he proves that he
“engaged in protected activity.” (Patten, supra, 134 Cal.App.4th
at p. 1384.) An employee-plaintiff engages in protected activity




                                 10
only if he “disclose[s] information” that he believes—both (1)
subjectively, and (2) reasonably—constitutes a violation of
federal, state or local law. (§ 1102.5, subd. (b) [requiring
“reasonable cause to believe”]; Green v. Ralee Engineering Co.
(1998) 19 Cal.4th 66, 87 [requiring proof that employee
“report[ed] his ‘reasonably based suspicions’ of illegal activity”];
Ross v. County of Riverside (2019) 36 Cal.App.5th 580, 591 (Ross)
[so noting].) For an employee-plaintiff’s belief to be reasonable,
“the employee must be able to point to some legal foundation for
his suspicion—some statute, rule or regulation which may have
been violated by the conduct he disclosed.” (Fitzgerald v. El
Dorado County (E.D. Cal. 2015) 94 F.Supp.3d 1155, 1172; Ross,
at pp. 592-593 [employee-plaintiff had legal foundation for
believing that prosecuting persons exonerated by DNA testing
violated the law]; cf. Carter v. Escondido Union High School Dist.
(2007) 148 Cal.App.4th 922, 933 [employee-plaintiff’s disclosure
that a particular coach had recommended that students take a
protein shake is not actionable because there is no legal
foundation for his belief that recommending shakes is unlawful].)
       Here, we independently determine that the undisputed
facts establish that plaintiff did not engage in protected activity
with regard to his brother’s plea, and we do so for two reasons.
       First, plaintiff did not engage in protected activity because
the letter itself did not disclose a subjective belief in a violation of
the law. Although plaintiff now claims that he was blowing the
whistle on his brother’s coerced plea, his letter disclaimed any
subjective belief that the plea was invalid; plaintiff wrote to the
judge that the “purpose” of his letter was “not to discredit the
plea,” “not to have the cases against [his brother] dropped,” and
“not . . . [for his brother] to not serve any jail time.” (See Ferrick




                                  11
v. Santa Clara University (2014) 231 Cal.App.4th 1337, 1350-
1351 [after-the-fact characterization of disclosure does not change
nature of disclosure]; Holmes v. General Dynamics Corp. (1993)
17 Cal.App.4th 1418, 1434 [employee must convey belief “in a
form which would reasonably alert” the employer of a legal
violation].)
       Second, even if we construe the letter’s assertions that
plaintiff’s brother’s plea was not “freely and voluntarily given”
because it was the product of the “heavy emotional and
psychological burden” of possibly losing custody of his daughter,
the letter does not reasonably disclose a violation of the law.
Instead, the law expressly provides that the personal pressures a
criminal defendant faces when deciding to enter a plea—
including, as is the case here, the possible loss of custody of one’s
child—do not render that plea involuntary or otherwise unlawful.
(People v. Valdez (1995) 33 Cal.App.4th 1633, 1636, 1640 [so
holding]; see also People v. Huricks (1995) 32 Cal.App.4th 1201,
1208 [“family pressure[]” to enter plea does not render plea
involuntary]; People v. Mills (1937) 22 Cal.App.2d 725, 726-727
[worry about personal and business “financial matters” does not
render plea involuntary].) Thus, it was not objectively reasonable
for plaintiff to believe (if he did) that his brother’s plea violated
the law. (Accord, TRW, Inc. v. Superior Court (1994) 25
Cal.App.4th 1834, 1853-1854 [anti-retaliation protections do not
apply when employee reports denial of attorney during
administrative interview, which is not unconstitutional]; DeSoto
v. Yellow Freight Systems, Inc. (9th Cir. 1992) 957 F.2d 655, 658-
659 [California’s anti-retaliation protections do not apply when
employee reports operation of trailers without registration
papers, which does not implicate “fundamental public policy”]; cf.




                                 12
Ross, supra, 36 Cal.App.5th at pp. 592-593 [employee-plaintiff
had legal foundation for believing that prosecuting persons
exonerated by DNA testing violated the law].) This is true, even
if, as plaintiff later asserted in his deposition, his brother’s
prosecutor or defense counsel were the ones who may have
pointed out the consequences of the plea when advising him.
(People v. Urfer (1979) 94 Cal.App.3d 887, 892 [fact that a lawyer
points out advice a defendant is reluctant to hear does not render
a plea involuntary]; People v. Knight (1987) 194 Cal.App.3d 337,
344 [same]; see generally Morgan v. Regents of University of
California (2000) 88 Cal.App.4th 52, 69, 70 [employer must be
aware of protected activity].)
              2.     Plaintiff did not suffer an adverse employment
action for reporting short breaks, unpaid overtime, or criminal
defendants’ time in custody
       An employee-plaintiff establishes a prima facie case of
retaliation only if, among other things, he proves that the
protected activity in which he engaged resulted in an “adverse
employment action.” (Patten, supra, 134 Cal.App.4th at p. 1384.)
An “adverse employment action” is an action by the employer
that “materially” and “adverse[ly]” “affects the terms and
conditions of employment.” (Yanowitz v. L’Oreal USA, Inc. (2005)
36 Cal.4th 1028, 1036, 1050-1061 (Yanowitz); Patten, at p. 1387.)
It includes not only a decision to fire, demote or refusal to
promote an employee, but also other actions “reasonably likely to
adversely and materially affect an employee’s job performance or
opportunity for advancement in his . . . career.” (Yanowitz, at p.
1054.) However, the requirement that the adverse action be
“material” means that “[adverse] employment actions” do not
reach actions that merely “upset” or “‘humiliate’” the employee or
“are not to [his] liking.” (Ibid.; Akers, supra, 95 Cal.App.4th at p.




                                 13
1455; McRae v. Department of Corrections & Rehabilitation
(2006) 142 Cal.App.4th 377, 393.)
       The undisputed facts establish that the Superior Court did
not take any adverse employment actions against plaintiff in
response to his reports that (1) his lunch break was too short, (2)
he was working overtime without pay, or (3) criminal defendants
accused of both felonies and misdemeanors were serving more
time in jail than permitted for a misdemeanor. Plaintiff freely
admitted that he suffered no “negative action”—and hence no
adverse employment action—for reporting the allegedly over-long
detention of defendants charged with felonies and misdemeanors.
The sole adverse action plaintiff alleges that he suffered for
reporting his shortened lunch breaks and unpaid overtime was
being “floated” into courtrooms he considered to be undesirable
because they were higher-volume misdemeanor courtrooms. But
plaintiff presented no evidence that floating into these
courtrooms—rather than the felony courtrooms he evidently
preferred—either affected his job performance or his future
opportunities. If anything, the undisputed evidence shows that
these assignments did not harm plaintiff’s opportunities for
advancement with the Superior Court because he admitted
ending up with a temporary assignment he liked and wished to
make permanent. At most, the evidence showed that the sole
adverse action plaintiff suffered was a temporary assignment not
to his liking. As explained above, this does not constitute an
adverse employment action. (Akers, supra, 95 Cal.App.4th at p.
1455; Yanowitz, supra, 36 Cal.4th at p. 1055, fn. 15 [a transfer




                                14
that is not “disadvantageous” is not an “adverse employment
action”].)5
II.    Failure to Amend to Add New Claims
       A party may seek to amend his complaint in connection
with opposing a summary judgment motion (Soderberg v.
McKinney (1996) 44 Cal.App.4th 1760, 1773), and the policy of
great liberality in permitting amendments at any stage of the
proceeding generally dictates that the trial court should exercise
its discretion to allow such an amendment. (Falcon v. Long
Beach Genetics, Inc. (2014) 224 Cal.App.4th 1263, 1280 (Falcon);
Magpali v. Farmers Group (1996) 48 Cal.App.4th 471, 487
(Magpali).) However, the court does not abuse its discretion in
denying leave to amend if the claims to be added to the complaint
are unviable as a matter of law. (Komorsky v. Farmers Ins.
Exchange (2019) 33 Cal.App.5th 960, 971; Huff v. Wilkins (2006)
138 Cal.App.4th 732, 746.)
       As a threshold matter, plaintiff never asked the trial court
to rule on his request for leave to amend. His request was
calendared for January 2020, but he did not object when the

5      Although plaintiff alleged that he was denied a promotion
to the position of Court Operations Manager as a consequence of
sending his letter to the trial judge in his brother’s case, he did
not allege that he was denied a promotion due to any of his other
reports. Because we must accept the case as plaintiff chose to
plead it, we cannot consider the alleged denial of a promotion in
relation to these other reports and thus do not need to reach
whether that denial was causally linked to his reports of
shortened lunch breaks or unpaid overtime. Even if we did,
however, summary judgment is still appropriate because plaintiff
did not introduce any evidence of causation; indeed, plaintiff did
not even allege when he made the reports vis-à-vis his
application.




                                15
court took it off calendar. Because the court never actually ruled
on the merits of his request, we have no ruling on the merits to
review. (E.g., People v. Bryant, Smith and Wheeler (2014) 60
Cal.4th 335, 371 [issue is forfeited on appeal where, as here,
“there is simply no ruling for this court to review”].)
      Even if we disregard this forfeiture, the trial court did not
abuse its discretion in denying plaintiff leave to amend because
neither of the two claims plaintiff sought to add—namely, breach
of contract and wrongful termination in violation of public
policy—is legally viable against the Superior Court.
      Plaintiff’s proposed claim for breach of contract is not
viable because employment by a public entity is not governed by
contract (Miller v. State of California (1977) 18 Cal.3d 808, 813-
814; Shoemaker v. Myers (1990) 52 Cal.3d 1, 23-24; Kim v.
Regents of University of California (2000) 80 Cal.App.4th 160,
164), and the Superior Court is a public entity (Gov. Code,
§§ 811.4, 900.3, 940.3). This settled law defeats any allegation by
plaintiff that the Memorandum of Understanding (MOU)
applicable to judicial assistants could support a breach of
contract claim. Even if we ignore this law, the MOU does not
help plaintiff because (1) his proposed breach of contract claim
does not rest on the MOU, and (2) the MOU’s provisions for
discipline and discharge of employees does not apply to plaintiff’s
probationary position.6

6     What is more, the trial court would not have abused its
discretion in denying plaintiff’s request to add a breach of
contract claim because his request was untimely. (Falcon, supra,
224 Cal.App.4th at p. 1280 [no abuse of discretion where
amendment offered after long unexplained delay]; Magpali,
supra, 48 Cal.App.4th at p. 486-487 [same]; Yee v. Mobilehome
Park Rental Review Bd. (1998) 62 Cal.App.4th 1409, 1428-1429.)




                                16
       Plaintiff’s proposed claim for wrongful termination in
violation of public policy is also not viable because it is a tort for
which a public entity like the Superior Court is immune.
(Miklosy v. Regents of University of California (2008) 44 Cal.4th
876, 900; Lloyd v. County of Los Angeles (2009) 172 Cal.App.4th
320, 329-330; Gov. Code, § 815, subd. (a).)
                           DISPOSITION
       The judgment is affirmed. The Superior Court is entitled to
its costs, if any, on appeal.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                      ______________________, J.
                                      HOFFSTADT

We concur:


_________________________, P. J.
LUI


_________________________, J.
ASHMANN-GERST




The Superior Court produced the MOU in discovery in February
2019 and plaintiff waited until October 2019, after the Superior
Court filed its summary judgment motion, to try to add the
contract claim.




                                 17